        Case 1:19-cv-01026-VSB-KNF Document 98 Filed 12/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  12/4/2020
CESARIO GARCIA ESPINDOLA, et al.,                         :
                                                          :
                                        Plaintiff,        :
                                                          :               19-cv-1026 (VSB)
                      -against-                           :
                                                          :                    ORDER
PIZZA STOP CORP., et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        In light of the December 3, 2020 status conference held in the above-captioned litigation

(Doc. 97,) it is hereby:

        ORDERED that the parties shall file a joint letter on or before December 11, 2020. This

letter should address the following: 1) the terms of the settlement agreement between the parties,

and if there will any other terms beyond releasing Defendants from liability and setting a

payment schedule; 2) the facts and chronology surrounding any agreements reached in this case;

3) an explanation of what agreement was reached before the mediator, (Doc. 92); and 4) the

parties’ explanation for why resolution pursuant to Federal Rule of Civil Procedure 68 is

appropriate in this case.

SO ORDERED.

Dated: December 4, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
Case 1:19-cv-01026-VSB-KNF Document 98 Filed 12/04/20 Page 2 of 2
